DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention corresponding to species of Fig’s 1-5 as represented by claims 14-20 in the reply filed on 9/13/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Inasmuch as ‘grated’ is a verb, potentially implying a ‘step’ as might be recited in a process of using, ‘as best understood’, it is suggested that limitation be rewritten as - - the framework forms a grate geometry - - for example.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 4,690,365 to Miller.
Miller ‘365 teaches limitations for a “connector” – as shown in Fig’s 3A,7 for example, “comprising: a framework having a first side and a second side” – 12, “and an array of self-driven screws on the framework” – 10,10, “wherein at least one of the self-driven screws comprises a first threaded portion and a second treaded portion” – upper and lower, “the first threaded portion extending from the first side and the second treaded portion extending from the second side” – as shown wherein each ‘side’ includes at least the portion extending from a respective side, “wherein the first threaded portion and the second threaded portion meet in a bracket” – 50 as shown in Fig 7, “and are capable of rotating within the bracket” – one of ordinary skill in the art 
As regards claim 18, reference teaches further limitation of the framework is a solid, continuous sheet” – as shown.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 10,143,495 to Sournac.
Sournac ‘494,5,11 teaches limitations for a “connector” – as shown and described, “comprising: a framework having a first side and a second side” – including 4,5,11, “and an array of self-driven screws on the framework” – including 7,7, “wherein at least one of the self-driven screws comprises a first threaded portion” – including at 9, “and a second threaded portion” – including as shown, “the first threaded portion extending from the first side” – as shown wherein each ‘side’ includes at least the portion extending from a respective side, “wherein the first threaded portion and the second treaded portion meet in a bracket” – 26 as shown in Fig 7, “and are capable of rotating within the bracket” – one of ordinary skill in the art would recognize inherent capability for the screws to rotate within 30 due to geometry. 
As regards claim 15, reference teaches further limitation of “the first threaded portion has a first pitch, and the second threaded portion has a second pitch, wherein the first pitch and the second pitch are different” – as shown. 
As regards claim 16, reference teaches further limitation of “the bracket is within a plane defined by the framework” – as shown wherein ‘plane’ is interpreted as a .  

Allowable Subject Matter
Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 1,715,983 to Brandy discloses structure similar to that now claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677